Citation Nr: 0619891	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  01-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for gastroduodenal pathology with residuals of hemicolectomy 
for colon polyps.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1953, November 1954 to July 1958, and January 1959 to May 
1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.


FINDING OF FACT

The gastrointestinal disorder is manifested by recurring 
pyrosis, nausea, vomiting, abdominal cramps, and epigastric 
pain, without hematemesis, melena, anemia, weight loss, or 
definite impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for gastroduodenal pathology with residuals of hemicolectomy 
for colon polyps are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7305 and 
7346 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Evaluation of the Gastrointestinal Disability

Since service connection was granted for the gastrointestinal 
disability in January 1976, the RO has evaluated the 
disability under Diagnostic Code 7305.  That diagnostic code 
provides a 60 percent rating if the disorder is severe, with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena,  with 
manifestations of anemia and weight loss productive of 
definite impairment of health.   The RO added the "residuals 
of hemicolectomy for colon polyps" to the description of the 
service-connected disability in February 2000.   The 
applicable regulations specify that coexisting 
gastrointestinal 
diseases are not to be rated separately, but that a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture.  38 C.F.R. 
§§ 4.113, 4.114.

The veteran contends that he is entitled to a 60 percent 
rating because the medication he takes does not fully control 
his symptoms, and because he is anemic and underweight.  The 
medical evidence shows that his current gastrointestinal 
complaints are due primarily to gastroesophageal reflux 
disease (GERD), for which he receives medication.  He has had 
no recurrence of the colonic polyps since the hemicolectomy 
was performed in September 1998.

His complaints consist of pyrosis four to five times per 
month, nausea once or twice a month, vomiting twice a month, 
severe abdominal cramps once or twice a month, and epigastric 
pain once or twice a week.  A VA examiner in May 2003 noted 
that the veteran had had three episodes of gastrointestinal 
bleeding in the previous 30 years, the first of which 
occurred while he was in service and the last two were by 
history only, in that the veteran did not seek medical 
treatment.  The examiner also found that the gastrointestinal 
disability was not moderately severe or severe.

The examiner determined that the medical records did not 
reflect any evidence of hematemesis, melena, or weight loss.  
Contrary to his assertion that he is underweight, the medical 
records show that he was advised to lose weight due to his 
high body mass index.  He does have anemia, but the VA 
examiner determined, based on review of the medical records, 
that the anemia was secondary to the veteran's donation of 
blood and not to his gastrointestinal disability.  Although 
his symptoms are not fully controlled by medication, that 
alone is not sufficient to support a 60 percent rating.  The 
Board finds, therefore, that the criteria for a higher rating 
pursuant to Diagnostic Code 7305 are not met.

Diagnostic Code 7346 for a hiatal hernia provides a 
60 percent rating if the disorder is manifested by pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114.  As shown 
above, the evidence shows that the GERD is not manifested by 
weight loss, hematemesis, melena, or anemia, and that it is 
not productive of severe impairment of health.  The Board 
finds, therefore, that the criteria for a higher rating 
pursuant to Diagnostic Code 7346 are not met.  

Because the criteria for a higher rating are not met, the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 40 percent 
for gastroduodenal pathology with residuals of hemicolectomy 
for colon polyps.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, VA notified him of the 
information and evidence needed to establish entitlement to a 
higher rating in November 2004.  In that notice VA also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that VA would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because VA re-adjudicated the 
claim, based on all the evidence of record, after the notice 
was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Because entitlement to a higher rating has been 
denied, any question regarding the effective date is moot and 
any deficiency in the content of the notice is not 
prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
private and VA treatment records he identified, and provided 
him VA medical examinations in May 1998 and May 2003.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his claim; as such, all relevant data has 
been obtained for determining the merits of his claim and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  


ORDER

The claim of entitlement to a disability rating in excess of 
40 percent for gastroduodenal pathology with residuals of 
hemicolectomy for colon polyps is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


